Name: Regulation (EEC) No 3573/73 of the Council of 17 December 1973 on the application of Decision No 2/73 of the EEC/Turkey Association Council amending Decision No 5/72 of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Regulation
 Subject Matter: international affairs;  tariff policy;  Europe;  executive power and public service;  international trade
 Date Published: nan

 28 . 12. 73 Official Journal of the European Communities No L 359/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3573/73 OF THE COUNCIL of 17 December 1973 on the application of Decision No 2/73 of the EEC/Turkey Association amending Council Decision No 5/72 of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (EEC) No 428/73 of 5 February 1973 on the application of Decisions Nos 5/72 (3 ) and 4/72 of the Association Council provided for by the Agreement establishing the Association between the European Economic Community and Turkey, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof; Having regard to the proposal from the Commission; Whereas the Interim Agreement (') between the European Economic Community and Turkey brings into force anticipatively certain provisions of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey, following the Accession of new Member States to the Community, signed in Ankara on 30 June 1973 ; Whereas, having regard to the new situation thus created, Decision No 5/72 (2 ) of the Association Council of 29 December 1972 on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement has been amended by Decision No 2/73 of the Association Council ; Whereas it is accordingly necessary to take measures in implementation of Decision No 2/73 and in particular, as a result, to adapt Council Regulation HAS ADOPTED THIS REGULATION : Article 1 As regards the methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey, Decision No 2/73 of the Association Council (annexed to this Regulation) shall apply from 1 January 1974. Article 2 The second subparagraph of Article 1 of Regulation (EEC) No 428/73 shall be deleted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1973 . For the Council The President J. CHRISTENSEN (*) OJ No L 277, 3 . 10. 1973, p. 2 . (l ) OJ No L 59, 5 . 3 . 1973 , p. 74 (3 ) OJ No L 59 , 5 . 3 . 1973, p. 73 .